[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:             13 September 1996 Date of Application:          17 September 1996 Date Application Filed:       25 September 1996 Date of Decision:             27 January   1998
Application for review of sentence imposed by the Superior Court, Judicial District of Windam. at Putnam Docket No. CR96-0093837.
Lawrence Bates. Jr.Esq., Counsel for the Petitioner.
Vincent Dooley, Esq., Assistant State's Attorney.
BY THE DIVISION
The petitioner was convicted by plea to the crime of Robbery 2nd in violation of Conn. Gen. Statutes 53a-135. The sentencing court imposed ten years, execution suspended after serving five and probation for a period of five years with special conditions.
The record shows that the petitioner was involved in an armed robbery at a market in the town of Central Village. The petitioner admitted holding a knife in his right hand and taking money from the market and the clerk he held up.
At the hearing the attorney for the petitioner pointed out to the panel that the petitioner came from a dysfunctional family and that had a severe effect on his actions in this case. Counsel noted that the petitioner spent a major time in foster homes throughout his young life and that his natural mother was a source of confusion and conflict. The petitioner got involved in drugs as a teenager and that drugs played a part in the robbery, in that his client was tripping on acid at the time of the robbery. Counsel argued to the panel that the petitioner's method of robbery although it included a knife, it was not used in a threatening or menacing manner.
Petitioner when he spoke to the panel showed remorse for the victim and recognized the fact that he hurt himself by his CT Page 709 actions. Petitioner also stated that his natural mother contributed to his inappropriate actions and that he now recognizes that he must better himself. Petitioner asked the court to impose the alternative incarceration plan that was submitted at his sentencing.
The attorney for the state distinguished crimes that are committed without the involvement of a victim or weapons. Counsel felt that the petitioner made a bad choice and that he must accept responsibility for his actions. He felt that the sentence imposed was fair for the nature of the offense and the actions of the petitioner. He asked the panel to affirm the sentence imposed.
In reviewing this sentence in accordance with Practice Book 942 this panel finds that the sentence was neither inappropriate nor disproportionate, based upon the nature of the crime and the use a weapon that could have caused serious injury. THE SENTENCE IS AFFIRMED.
NORKO, J.
KLACZAK, J.
MIANO, J.
KLACZAK, J., NORKO, J., MIANO, J. participated in this hearing.